66443: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 66443


Short Caption:UNITED RENTALS NW, INC. VS. DIST. CT. (SMITH)Classification:Original Proceeding - Civil - Mandamus


Related Case(s):65679


Lower Court Case(s):Clark Co. - Eighth Judicial District - A658557Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


PetitionerUnited Rentals Northwest, Inc.J. Bruce Alverson
							(Alverson Taylor Mortensen & Sanders)
						Mari K. Schaan
							(Alverson Taylor Mortensen & Sanders)
						Karie N. Wilson
							(Alverson Taylor Mortensen & Sanders)
						


Real Party in InterestAmerican Home Assurance CompanyRiley M. Beckett
							(Beckett, Yott, McCarty & Spann/Reno)
						


Real Party in InterestChartis Global Recovery ServicesRiley M. Beckett
							(Beckett, Yott, McCarty & Spann/Reno)
						


Real Party in InterestDouglas SmithSean K. Claggett
							(Sean Claggett & Associates, Inc.)
						Stephen S. Eckman
							(Eckman Strandness & Egan)
						


Real Party in InterestLinamar CorporationJames P.C. Silvestri
							(Pyatt Silvestri & Hanlon)
						


Real Party in InterestLori Cheri SmithSean K. Claggett
							(Sean Claggett & Associates, Inc.)
						Stephen S. Eckman
							(Eckman Strandness & Egan)
						


Real Party in InterestSkyjack, Inc.John Randall Davis
							(Cassiday Schade LLP)
						Howard J. Russell
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC)
						


Real Party in InterestTiffiny Decorating Co.Loren S. Young
							(Lincoln, Gustafson & Cercos)
						


RespondentKenneth C. Cory


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


12/12/2014OpenRemittitur



14-37609: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


09/05/2014Filing FeePetition Filing Fee Paid. $250.00 from Alverson, Taylor, Mortensen & Sanders.  Check no. 107097.


09/05/2014Petition/WritFiled Petition for Writ of Mandamus Directing the Eighth Judicial District Court to Apply the Proper Rule of Law and Legal Standard to the Order Entered Denying United Rentals Northwest, Inc.'s Motion for Summary Judgment.14-29468




09/05/2014AppendixFiled Appendix to Petition for Writ.  Volume 1.14-29469




09/05/2014AppendixFiled Appendix to Petition for Writ.  Volume 2.14-29470




09/05/2014AppendixFiled Appendix to Petition for Writ.  Volume 3.14-29472




09/12/2014AppendixReceived CD-ROM for Appendix. Filed on 9/05/14.


11/14/2014Order/DispositionalFiled Order Denying Petition for Writ of Mandamus. "ORDER the petition DENIED." SNP14-JH/MD/MC.14-37609